Citation Nr: 1624320	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-08 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for bilateral upper extremity neuropathy, to include as secondary to service-connected diabetes mellitus, type II, and/or due to herbicide exposure.

3.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to service-connected diabetes mellitus, type II, and/or due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
 
The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  A copy of the transcript of this hearing has been associated with the claims file.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for erectile dysfunction, neuropathy of the bilateral upper extremities, and neuropathy of the bilateral lower extremities, each to include as secondary to the Veteran's service-connected diabetes mellitus, type II.  In addition, a VA medical center (VAMC) treatment record from April 2010 indicates that the Veteran's neuropathy of the bilateral upper and bilateral lower extremities could be due to Agent Orange exposure during active service.  In connection with these claims, the Veteran was provided VA examinations in September 2008 (for erectile dysfunction) and July 2011 (for neuropathy).  However, the examinations are not adequate for adjudicating the issues on appeal.  Thus, remand is necessary.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The September 2008 VA examiner stated only that given the Veteran's age, past medical history, and current medical regime, any opinion as to the direct or proximate cause of his erectile dysfunction would be merely speculative.  However, the examiner did not explain the basis for this conclusion.  In addition, the examiner did not consider whether the Veteran's erectile dysfunction has been aggravated, or permanently worsened, by his service-connected diabetes mellitus, type II.  For these reasons, the September 2008 VA examination is inadequate for adjudicating the Veteran's claim to service connection for erectile dysfunction.    
  
In regard to neuropathy of the bilateral upper and lower extremities, the July 2011 VA examiner stated that there were no objective findings for a diagnosis of diabetic neuropathy of either the upper or lower extremities.  However, the examiner did not address the diagnoses of neuropathy documented in the Veteran's VA treatment records.  See, e.g., VAMC treatment records, dated in September 2008, September 2009, and April 2010.  In addition, the examiner did not consider whether the Veteran's service-connected diabetes mellitus aggravated any diagnosis of neuropathy, as required for adjudicating entitlement to service connection on a secondary basis.  Finally, the record contains evidence that the Veteran's neuropathy may be related to Agent Orange exposure during his in-country service in Vietnam.  However, the July 2011 VA examiner was not asked and therefore did not provide an opinion addressing the relationship, if any, between neuropathy and herbicides.  For these reasons, remand is necessary to obtain an adequate VA examination.     

The Board observes that in a December 2009 statement in support of claim, the Veteran indicated that he is seeking service connection for diabetic neuropathy as secondary to his service-connected diabetes, rather than as due to herbicide exposure.  However, the Board is required to consider all theories pursuant to which service connection may be granted.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  In this case, the Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.  In addition, according to VAMC records from September 2008, the Veteran reported that numbness and tingling of his lower extremities began in the 1970s, and that similar symptoms of his upper extremities began "long ago."  Finally, VAMC treatment records indicate that the Veteran's neuropathy could be due to herbicide exposure.  For these reasons, entitlement to service connection as due to herbicide exposure must be considered.    

During the pendency of this claim, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 78 Fed. Reg. 54763-54766 (September 6, 2013) (final rule) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early-onset" peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply).  Under the amendments, peripheral neuropathy no longer needs to be transient, but it must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides to qualify for the presumption of service connection.  However, even if peripheral neuropathy does not meet the definition of "early-onset" peripheral neuropathy, a veteran can still establish service connection for such disability by showing it is directly related to service without the benefit of the presumptive provisions of 38 C.F.R. § 3.309(e).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records, if any, and associate these records with the claims file.  All attempts to obtain VA treatment records must be documented in the claims file.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.

2.  After obtaining updated treatment records, schedule the Veteran for a VA examination to address the etiology of his erectile dysfunction.  The examiner must be provided with access to the electronic claims file on Virtual VA and VBMS and he or she must indicate review of the claims file in the examination report.

The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is due to service, or due to his service-connected diabetes mellitus, type II. 

If the answer to the above is negative, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction has been aggravated, or permanently worsened, by his service-connected diabetes mellitus, type II, or by medication used to treat this service-connected disability. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  Schedule the Veteran for a VA examination to address the etiology of any diagnosed neuropathy of the bilateral upper and lower extremities.  The examiner must be provided with access to the electronic claims file on Virtual VA and VBMS and he or she must indicate review of the claims file in the examination report.

All necessary testing must be conducted and all symptoms reported in detail.

All diagnoses of the upper and lower extremities must be identified.  The examiner should address the following:

(a)  Indicate whether the Veteran has peripheral neuropathy of any extremity and if so, indicate whether he had "early onset" peripheral neuropathy.

The examiner must be notified that VA amended the regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  Under the amendments, peripheral neuropathy no longer needs to be transient, but it must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides to qualify for the presumption of service connection.

(b)  If "early onset" peripheral neuropathy is not diagnosed, and for any other neurological disability of the bilateral upper and lower extremities, opine whether it is at least as likely as not (50 percent or greater probability) that the disability is due to service, to include herbicide exposure (without consideration of legal presumption), or due to service-connected diabetes mellitus, type II. The examiner must address all extremities.

(c)  If the answer to the above is negative, the examiner must opine for each neurological diagnosis of the extremities whether it is at least as likely as not (50 percent or greater probability) that the disability has been aggravated, or permanently worsened, by the Veteran's service-connected diabetes mellitus, type II.  The examiner must address all extremities.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

By "aggravation," the Board means a permanent increase in the severity of the underlying disability beyond its normal progression.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the Veteran's lay statements, to include his testimony before the Board.

4.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




